Learned, P. J.,
(concurring.) Section 1, c. 314, Laws 1858, gave the right to executors, etc., “or other trustee of an estate * * * for the benefit of creditors, or others interested in the estate, or property so held in trust, ” to set aside a transfer in fraud of the rights of any creditor “interested in any estate or property held by or of right belonging to any such trustee.” I am unable to see that executors or administrators hold the real estate of the deceased in trust, or that such real estate by right belongs to such executors or administrators. I have supposed that the real estate of the deceased passed to heirs or devisees; and since the authority given by that statute is limited to the persons who hold the property in trust, and to the property which is so-held, I do not understand where the authority of an administrator to set aside a fraudulent conveyance of land is to be found. If a debtor bad assigned certain personal property, or all his personal property, to an assignee in trust for creditors, I cannot see how, under this statute, such an assignee could main-, taih an action to set aside a previous fraudulent conveyance of land by the-debtor. The condition of an administrator is analogous. This view is-strengthened by the amendment of chapter 487, Laws 1889, which, leaving the language of the former statute untouched, authorizes the creditor of a deceased insolvent debtor, without having recovered ajudgment, to maintain an action to set aside all transfers, etc., made in fraud of the right, of any creditor. This additional clause is not limited to the property or estate “held in trust” by the administrator, but is general in its terms. Still there are words used in Lichtenberg v. Herdtfelder, 103 N. Y. 302, 8 N. E. Rep. 526, and in Harney v. McDonnell, 113 N. Y. 526, 21 N. E. Rep. 695, which indicate that the court, without referring to the language of the statute, has assumed that the administrator might maintain an action to set aside a conveyance of land. Such a construction seems unnecessary, since the rights of simple contract creditors have been secured by the amendment of 1889. But I feel bound by the dicta in those opinions; and I therefore concur in the opinion of Judge Landon.